REASONS FOR ALLOWANCE

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 12/22/21 has been entered in full. Claims 1-3, 36, 37, 39, 42, 44, 45, 47, 50 and 51 are amended. Claims 1-3 and 36-62 are pending. 

Information Disclosure Statement (IDS)
The Information Disclosure Statement filed on 12/22/21 has been considered.

Withdrawn Objections and/or Rejections
The following page numbers refer to the previous Office Action (9/22/21).
The objections to claims 1-3 and 36-52 at pages 2-3 are withdrawn in view of the amendments to the claims.
The rejection of claim 3 under 35 U.S.C. § 112(b) at page 3 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in view of the amendments to the claim.
The rejection of claims 1-3 and 36-52 on the ground of nonstatutory obviousness-type double patenting at pages 4-6 as being unpatentable over claims 1-6 of U.S. Patent 9,676,863, issued 6/13/17, is withdrawn in view of the terminal disclaimer filed by Applicants on 12/22/21 naming the referenced patent, and approved by the USPTO.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
All objections and/or rejections of claims 1-3 and 36-52 set forth previously have been withdrawn as indicated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Claims 1-3 and 36-52 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646